PER CURIAM
Plaintiff appeals a judgment dismissing his complaint for want of prosecution. Plaintiff filed his complaint on May 31, 1995. He thereafter filed a series of documents that purported to establish that defendants had been served with summons and complaint by certified or registered mail and in person. None of the documents was sufficient to establish proper service. Defendants submitted documents indicating their intention to appear, but no defendant appeared in the action.
On November 7, 1995, the court sent plaintiff a notice that the action would be dismissed unless plaintiff filed a proper return of service within 28 days of that date. At plaintiffs request, the court extended that deadline to January 21, 1996. Plaintiff did not file a return within that time, so the court entered a judgment on January 24, 1996, dismissing the action for want of prosecution.
Plaintiff assigns error to entry of the judgment and moves to supplement the record. The motion to supplement the record is allowed. Based on plaintiffs arguments and our review of the record, as supplemented, we conclude that the court did not err in dismissing the action for want of prosecution.
Motion to supplement record allowed; affirmed.